Citation Nr: 1419911	
Decision Date: 05/05/14    Archive Date: 05/16/14

DOCKET NO.  11-06 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a right ankle disability and, if so, whether service connection is warranted for the claimed disability.

2.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a varus malunion with traumatic arthritis of the left ankle with spurring and varus heel, post-operative and, if so, whether service connection is warranted for the claimed disability.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1981 to August 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, that in relevant part denied entitlement to service connection for bilateral hearing loss, tinnitus, and denied reopening for a left and right ankle disability.  In a statement of the case issued in March 2011, the RO reopened the claims for a left and right ankle disability, and denied entitlement to service connection for both claims on the merits.  The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to ensure a total review of the evidence.

The Veteran testified before the undersigned at a February 2012 hearing at the RO.  Transcripts have been associated with the file.

The issues of entitlement to service connection for a left and right ankle disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A September 2007 rating decision denied the Veteran's claim of entitlement to service connection for a right and left ankle disability; the Veteran did not initiate an appeal, and the decision became final.

2.  Evidence received since the September 2007 rating decision is new to the claims file, and relates to an unestablished fact necessary to substantiate the claim of whether the Veteran's right and left ankle disabilities were incurred during service.

3.  There is no persuasive evidence that shows that the Veteran's current bilateral hearing loss manifested during service or within one year of separation from service or is otherwise related to any incident of service, to include noise exposure.

4.  There is no persuasive evidence that shows that the Veteran's tinnitus was present during service or is otherwise related to any incident of service, to include noise exposure.  


CONCLUSIONS OF LAW

1.  The September 2007 rating decision, denying the claims of service connection for a right and left ankle disability, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

2.  New and material evidence has been submitted for the claims of entitlement to service connection for a right and left ankle disability; the claims are reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  The criteria for establishing service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2013).

4.  The Veteran's tinnitus was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Issues

As to the claims of whether new or material evidence has been received sufficient to reopen claims of entitlement to service connection for a right and left ankle disability, those claims have been granted, as discussed below.  As such, the Board finds that any error related to the duties to notify or assist on that claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claims for entitlement to service connection for bilateral hearing loss and tinnitus.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

A.  Duty to Notify

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Compliance with the first element requires notice of the five service connection elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C.A. § 5103(a); see also Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  

An October 2009 letter fully satisfied the duty to notify provisions prior to initial adjudication of the Veteran's claim in April 2010.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

B.  Duty to Assist

The Board also concludes VA's duty to assist in obtaining records has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  If VA provides a claimant with an examination in a service connection claim, the examination must be adequate.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008).

The Veteran was afforded a November 2009 medical examination to obtain an opinion as to whether his hearing loss and tinnitus were the result of military noise exposure.  This opinion was rendered by a medical professional following a thorough examination and interview of the Veteran and review of the claims file.  The examiner obtained an accurate history and listened to the Veteran's assertions.  The examiner laid a factual foundation and reasoned basis for the conclusions that were reached.  Therefore, the Board finds that the examination is adequate.  See Nieves-Rodriguez, 22 Vet. App. at 300.  Lastly, the record fails to show harmful error under Bryant as the development (medical examination and nexus opinion) necessary to substantiate the claim was conducted.  See Bryant v. Shinseki, 23 Vet. App. 488, 498-99 (2010) ("[A]lthough the Board hearing officer did not explicitly lay out the material issues of medical nexus and current disability, the record reflects that they were developed by the Secretary-to include medical examination reports on each of these disabilities and any nexus to service-and there was no indication that the represented appellant had any additional information to submit.  Accordingly, the 'clarity and completeness of the hearing record' was intact with respect to these disabilities and the purpose of § 3.103(c)(2) was fulfilled.").

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II.  New and Material Evidence

The RO denied service connection for right and left ankle disabilities in a September 2007 rating decision.  The Veteran was notified the next month.  The Veteran did not initiate an appeal.  The Board concludes that the September 2007 rating decision is final.  38 U.S.C.A. § 7105.

Under 38 U.S.C.A. § 5108, VA may reopen a previously and finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.

38 C.F.R. § 3.156(a) defines "new and material evidence"; "new evidence" is evidence not previously submitted to agency decision makers, while "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  The new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

Service connection for right and left ankle disabilities was denied in a September 2007 rating decision for lack of evidence of any relationship between the right or left ankles conditions and military service.  To reopen, the new and material evidence must be received indicating such a relationship.

A note from the Veteran's private treating physician dated February 2010 stated it was the opinion of the physician, after review of the Veteran's service medical records, that the Veteran's left and right ankle injuries were as likely as not service connected.  The Board finds that the evidence is both new and addresses the grounds of the prior final denial, raising a reasonable possibility of substantiating the claim.  The Board concludes that reopening is warranted.  See 38 C.F.R. § 3.156(a).

III.  Service connection 

In this case, the Veteran claims that he suffers from hearing loss and tinnitus due to the presence of acoustic trauma during his period of active duty as an infantryman.  For the reasons that follow, the Board finds that neither hearing loss nor tinnitus were incurred in service, were manifest within one year of separation from service or are otherwise related to any incident of service, including in-service noise exposure.  The Board concludes that service connection is not warranted.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

In rendering a decision on appeal, the Board must analyze the competency, credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335-37 (Fed. Cir. 2006).  In evaluating the lay evidence, the Board must address first competency, then credibility, and finally probative weight.  Id.   

Impaired hearing will be considered a disability for VA purposes when the thresholds for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz are 40 decibels or more; the thresholds for at least three of these frequencies are 26 decibels or more; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).

The Board points out that the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley  v. Brown, 5 Vet. App. 155, 159 (1993).

At a November 2009 VA examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
30
25
55
LEFT
10
20
50
50
45

Speech recognition was 100 percent in the right ear and 100 percent in the left ear.  The Veteran has a hearing loss disability for VA purposes.  See 38 C.F.R. §  3.385.  The Veteran was also diagnosed with bilateral tinnitus at the examination.  The current disability element is well established. 

Next, the evidence of record supports a finding that the Veteran was exposed to military noise due to his specialty as an infantryman.  The Veteran provided a full description of his noise exposure during a November 2009 VA examination.  He noted military noise exposure to include explosions, artillery, grenades, machine guns and mortars.  Noise exposure is consistent with the conditions of service as an infantryman.  Thus, in-service military noise exposure is established by the evidence of record.  See 38 U.S.C.A. 1154(a).  The mere fact of noise exposure does not mean that the Veteran has either current hearing loss or tinnitus as a result.  The Board turns to the third element of service connection, a nexus between the claimed in-service disease or injury and the current disability. 

The Veteran's service treatment records show an entrance examination dated June 1981 showed normal hearing from 500 to 4000 Hertz, with audiometric findings of 25 decibels at 6000 Hertz, bilaterally.  In September 1981, the Veteran was seen for bleeding in the right ear, which was attributed to Q-tip abuse.  He specifically denied ringing or buzzing in the ear.  There are no further records indicating bleeding of the ears.  In a pre-ranger examination, dated April 1983, the Veteran again had normal hearing from 500 to 4000 Hertz, with audiometric findings of 30 decibels at 6000 Hertz.  Last, in July 1984, the Veteran signed a waiver stating he did not desire a separation medical examination.  In this regard, the Board observes that although the Veteran waived an examination, the waiver indicated that his service medical records would otherwise be reviewed and if the review indicated that an examination should be accomplished, the Veteran would be scheduled for an examination.  A notation thereafter by a physician indicated that the Veteran's medical records were reviewed and it was determined that a separation medical examination was not required.   

In his November 2009 VA examination, the Veteran stated that following his military service, he worked for the city as a truck driver.  The Veteran denied any civilian noise exposure, but stated that he was exposed to recreational noise exposure while hunting.  He also reported constant bilateral tinnitus beginning in the 1980s.  The examiner noted review of service treatment records which indicated normal hearing on entrance to service, normal hearing in April 1983 with mild hearing loss at 6000 Hertz, and a progress note from September 1981, in which the Veteran denied symptoms of ringing and buzzing.  The examiner opined the Veteran's tinnitus was associated with his hearing loss, but ultimately specifically concluded that the hearing loss and tinnitus were less likely than not due to military service.  The examiner explained that there was no separation examination in the file, but the enlistment examination documented normal hearing, as did the April 1983 examination, with the exception of mild hearing loss at 6000 Hertz.  However, the examiner clarified that the audiometric findings of 30 decibels at 6000 Hertz noted in the April 1983 examination, compared with audiometric findings of 25 Hertz noted at entrance to service, was a normal variance between tests.  With only evidence of normal hearing in service, and the September 1981 treatment note in which the Veteran specifically denied tinnitus, the examiner concluded that the Veteran's current hearing loss and tinnitus could not be attributed to service.  Thus, even in the absence of the separation audiogram, the examiner felt compelled to render an opinion that the Veteran's hearing loss and tinnitus were "less likely as not" due to military service despite having been given the option to render the opinion of "I cannot resolve this issue without resort to mere speculation."  See Note to Examiner, November 2009 Compensation and Pension Examination Report.  Thus, the opinion is not an "inconclusive opinion" that provides neither positive nor negative support for service connection.  Cf. Jones v. Shinseki, 23 Vet. App. 382, 391 (2010); Hogan v. Peake, 544 F.3d 1295 (Fed. Cir. 2008); Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  Rather, the opinion is unfavorable to the claim.  The record contains no contrary medical opinion.  Also, there is no medical evidence of record indicating that hearing loss can be caused by in-service noise exposure that occurred decades earlier, when there are no reported signs of hearing loss for decades following exposure.  Hensley  v. Brown, 5 Vet. App. 155, 159 (1993).
In his February 2012 Board hearing, the Veteran stated that he first became aware of a ringing in his ears when he was serving in the military as a machine gunner.  The Veteran reported ringing in his ears ever since service, noting that it "comes and goes" but did wake him at night.  The Veteran, through his representative, asserted that because the November 2009 examiner concluded that the tinnitus was linked to the hearing loss, the Veteran's reports of tinnitus since service indicated that hearing loss and tinnitus were causally linked to service.

Regarding the Veteran's lay statements that he believes there is a nexus between his hearing loss and tinnitus, and service, he has not demonstrated that he is an expert when it comes to diagnosis or etiology of audiologic conditions; he is therefore a layperson in this regard.  Nonetheless, the Board finds that it is within the realm of common medical knowledge that exposure to loud noises may cause hearing loss.  Therefore, the Veteran's lay opinion could be sufficient to serve as the required nexus for his claim.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (explaining that lay evidence may be sufficient to establish the nexus element).  However, in this case, the evidence demonstrates that there was a substantial gap in time between the Veteran's exposure to loud noises in service and the initial documented manifestation of his sensorineural hearing loss.  The Veteran has not specifically stated that he experienced hearing problems in service and continued to experience hearing problems ever since service.  In such a circumstance, other potential causes of his sensorineural hearing loss must be considered.  Ascertaining the etiology of hearing loss involves considering multiple factors and knowledge of how those factors interact with the mechanics of human hearing.  In this case, the facts are complex enough that the Veteran's intuition about the cause of his hearing loss and tinnitus is not sufficient to outweigh the opinion of the expert that carefully considered the specific facts of this case.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring) ("The question of whether a particular medical issue is beyond the competence of a layperson-including both claimants and Board members-must be determined on a case-by-case basis.").  Thus, the Board finds that the Veteran's opinion is not entitled to significant weight as compared to the November 2009 VA opinion.  Indeed, the Board finds that the record does not credibly show that the Veteran had chronic ringing in the ears in service because service treatment records show knowledge of the symptom (see September 1981 STR in which the Veteran was asked did he have ringing in his ear) but do not show complaints of ringing in the ears and he declined to under a separation examination.  In any event, crucially, the examiner indicated that the etiology of the tinnitus was hearing loss and the record did not establish that such hearing loss originated in service or is otherwise due to service.  The expert medical opinion outweighs the lay opinion for reasons set forth below.  

As the unfavorable VA opinion on the question of nexus carries the most probative weight of all of the opinions for consideration, the preponderance of the evidence weighs against a finding that the Veteran's current hearing loss and tinnitus are related to in-service military noise exposure.  As such, service connection for bilateral hearing loss and tinnitus are not warranted on any basis.  In reaching this conclusion, the Board considered the applicability of the benefit of the doubt doctrine.  However, that doctrine is not applicable in the instant appeal as the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102 (2013 ).  


ORDER

Reopening of claims for service connection for right and left ankle disabilities is granted; the appeal is granted to this extent only.

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.


REMAND

The Board must remand the claims for entitlement for service connection for a right and left ankle disability for a VA medical examination.

A VA examination and opinion are needed.  The duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The Veteran was never afforded a VA examination and opinion that address the extent of the Veteran's current bilateral ankle disabilities and whether those disabilities are directly service-connected.

Service treatment records show that on the Veteran's June 1981 enlistment Report of Medical History, he reported a history of a fracture of the left leg at the age of 16 which required a cast.  He denied that he currently experienced any problems.  The portion of his "left leg" that sustained a fracture was not identified.  No left ankle disorder was identified on the June 1981 enlistment Report of Medical Examination.  Thereafter, a December 1983 radiographic report noted that the Veteran injured his left ankle in October 1983 and that he re-injured his left ankle last night.  The x-ray results were noted to be within normal limits. 

Post-service, private treatment records dated September 2005 from physician, T.K., M.D., show post-operative treatment for left ankle surgery for arthritis and instability.  In June 2005, the Veteran received medical treatment in connection with Workman's Compensation, in which the Veteran complained of ankle pain, stating that 6 or 7 months ago he stepped off his porch and twisted his ankle.  He stated that since that time he has noticed instability and pain in the left ankle.  The Veteran denied any problems with the ankle prior to the injury.  The examiner diagnosed a chronic left ankle strain.  Post-surgery treatment records dated August 2005 show a diagnosis of chronic sprained left ankle with posttraumatic arthrosis.

Private treatment records dated April 2007 from physician, S.H., M.D., show a consult for the left ankle in which the physician opined the Veteran likely had an old distal tibial fracture healed into varus, along with varus heel, and continuing problems with ankle instability.  X-rays revealed medial arthrosis with some cartilage remaining in the lateral portion of the ankle joint, with significant spurring in the anterior ankle joint on both the talus and talar surfaces.

A note dated February 2010 from private treating physician R.E., M.D., states that the Veteran's medical records and service records were reviewed, and it is the opinion of the physician that the Veteran's right and left ankle pain is "as likely as not to be service connected."  However, the note did not provide any rationale for the opinion.

In his February 2012 Board hearing, the Veteran testified that while in service he was a paratrooper and executed many parachute jumps.  The Veteran stated that his ankle problems began after he began jumping from planes in the military.  Furthermore, the Veteran's Form DD 214 shows an award of the Parachute Badge and Airborne Training.  However, there is not presently enough information of record to resolve the issue.

For the foregoing reasons, the Board finds that a VA examination should be issued concerning the Veteran's claims for service connection for bilateral ankle disabilities.  The examiner should offer an opinion as to whether there is a current bilateral ankle disability, and if so, whether it is directly related to service.  All lay and medical evidence should be considered, to include any assertions of continuity of symptomatology that may be made by the Veteran.  In this regard, the Board notes that the Veteran is competent to report observable symptomatology, and the lack of contemporaneous medical records does not, in and of itself, render such lay evidence not credible.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (2006).  However, this may be weighed against other lay and medical evidence of record.

Accordingly, the case is REMANDED for the following action:

1.  Schedule a VA examination to address the etiology of the Veteran's bilateral ankle disabilities.  All pertinent evidence, including any relevant information in Virtual VA and VBMS, should be made available to the examiner for review, and such review should be noted in the opinion report.  

The examiner should determine the following: 
	
a.  The diagnosis of any bilateral ankle disability which may be present.
   
b.  Whether any such bilateral ankle disorder is at least as likely as not (at least a 50-50 probability) incurred as a result of the Veteran's parachute landings, or any other incidents of service.  The examiner should specifically address the February 2010 opinion rendered by Dr. R.E. 

c.  A complete rationale should be provided for all opinions given.  The opinion should take into consideration and address the parachute jumps in service, and all other pertinent incidents of service.

2.  Then, the AMC should readjudicate the claim on the merits.  If the benefit sought is not granted, the Veteran and his representative should be furnished a SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
TANYA A. SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


